Citation Nr: 1141711	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  09-39 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to June 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In September 2011, the Veteran testified before the undersigned at a hearing held via videoconference.  A copy of the transcript has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service-connected for residuals of a cold injury of the bilateral feet, evaluated as 10 percent disabling, residuals of a cold injury with degenerative changes and neuropathy of the right lower extremity, evaluated as 30 percent disabling, residuals of a cold injury with degenerative changes and neuropathy of the left lower extremity, evaluated as 30 percent disabling, residuals of a cold injury with degenerative changes of the right hand, evaluated as 10 percent disabling, and residuals of a cold injury with degenerative changes of the left hand, evaluated as 10 percent disabling; his combined disability evaluation is 70 percent. 

2.  The Veteran's service-connected disabilities alone do not preclude him from securing and following substantially gainful employment. 





CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a December 2008 letter, sent prior to the initial April 2009 rating decision, advised the Veteran of the evidence and information necessary to substantiate his TDIU claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter informed the Veteran of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Additionally, he was afforded a VA examination in April 2009 in order to adjudicate his TDIU claim.  In addition, he was afforded a VA examination in September 2008 to assess the severity of his cold injury and residuals, and that examination included pertinent findings as to the Veteran's current disability picture, as well as an opinion as to the effects the Veteran's cold injuries had on his ability to attend to activities of daily living, also pertinent to the current claim.  In this regard, the Board finds that the proffered opinions regarding the Veteran's employability and disability picture were based on an interview with the Veteran, a review of the record, and a full examination.  Moreover, the examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinions proffered by the September 2008 and April 2009 VA examiners are sufficient to decide the Veteran's claim. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis 

The Veteran contends that his service-connected disabilities, all of which are residuals of his in-service cold injuries, render him unemployable.  He contends that prior to retiring from his job in 1985, he had trouble standing due to his painful feet.  He contends that he can no longer work due to the pain and numbness of his feet and legs, as well as his trouble with staying balanced.  Therefore, the Veteran claims that he is entitled to a TDIU. 

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b). 

Entitlement to a TDIU requires the presence of an impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

The Board notes that the fact that a Veteran is unemployed or has difficulty obtaining employment is insufficient, in and of itself, to establish unemployability.  The relevant question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15). 

In this case, the Veteran is service-connected for residuals of a cold injury of the bilateral feet, evaluated as 10 percent disabling, residuals of a cold injury with degenerative changes and neuropathy of the right lower extremity, evaluated as 30 percent disabling, residuals of a cold injury with degenerative changes and neuropathy of the left lower extremity, evaluated as 30 percent disabling, residuals of a cold injury with degenerative changes of the right hand, evaluated as 10 percent disabling, and residuals of a cold injury with degenerative changes of the left hand, evaluated as 10 percent disabling, which results in a combined disability evaluation of 70 percent.  In this regard, the Board notes that, for the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident are considered as one disability.  In this regard, all of the Veteran's disability ratings are related to his in-service cold exposure.  As such, they are considered as one disability, evaluated as 70 percent disabling, for TDIU purposes.  Therefore, the Board finds that the Veteran meets the threshold percentage criteria for a TDIU under 38 C.F.R. § 4.16(a).  As such, the remaining inquiry is whether his service-connected disabilities render him unemployable. 

In this regard, the Veteran reported in his October 2008 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) that he was unable to secure and follow any substantially gainful occupation due to his service-connected disabilities because he could not stand on his legs and could not work with his hands.  He indicated that he had previously worked as a quality control supervisor and that he had last worked in June 1986.  He stated that he had become too disabled to work in July 2007.  At his September 2011 hearing before the Board, he stated that after he stopped working, he had had stents placed in his legs to improve his circulation.  He stated that he had not been able to work because he could not walk, stand, or sit for any extended period of time.  His son testified that towards the end of his father's career, he noticed that his father moved more slowly and it was increasingly difficult for him to keep up with his job requirements.  

In reviewing the medical evidence of record, on July 2007 VA new patient history and physical examination, the Veteran reported that he had been diagnosed with Parkinson's disease in 1971 and was taking medication for the condition.  He had coronary artery disease and took medication for that condition as well as for associated pedal edema.  He had severe pain at the bottom of his feet and had cold feet all the time.  He had low back pain with a history of pilonidal cyst.  His foot pain was severe and he had to sit down after 30 minutes of walking.  His foot pain interfered with his activities of daily living and would at times wake him in the middle of the night.  Private treatment records dated in July 2008 and in August 2008 reflect ongoing diagnoses of recurrent bronchitis, hypertension, hyperlipidemia, Parkinson's disease, poorly controlled gout, coronary artery disease with five vessel bypass surgery, congestive heart failure, and peripheral vascular disease with stent placement.  

On September 2008 VA examination related to the Veteran's claim for service connection for coronary artery disease and hypertension, it was noted that he had a kyphotic posture and hand tremors when sitting.  He had chest pain occasionally and dyspnea on severe exertion.  It was noted that he had difficulty exercising due to loss of balance.  He was independent with his personal care.  He lived with his daughter due to complex medical issues, not related to his service-connected disabilities.  The examiner determined that his heart disease was not related to his service.  The examiner also stated that there was no medical evidence to support his claim that claudication of his legs was caused by cold exposure, but was rather familial and developmental in nature.

On September 2008 VA examination related to the Veteran's claim for increased rating for cold injury residuals, the Veteran denied any symptoms of numbness in his feet, although his feet were always cold and his foot pain was worse in cold weather.  He had lost his balance in the past year and had fallen in the bathroom.  He had weakness of both feet and legs.  He also had low back pain when he walked.  He had a history of Parkinson's disease and early dementia.  His significant medical problems included chronic ischemic heart disease, with surgery in 1994, peripheral vascular disease, with stents placed in 1999, Parkinson's disease diagnosed in 1971, gouty arthritis, frostbite of the feet, neuropathy of both feet, onychomycosis of both feet, and chronic obstructive pulmonary disorder.  He currently had pain at the joints of the toes and the top and bottoms of the feet.  He did not report problems with his hands.  He had moderate tingling in the feet and mild weakness of the feet.  Physical examination revealed that he had a shuffling gait.  He used a walker for his Parkinson's disease.  Sensory function of the lower extremities showed decreased sensation to vibration and light touch, with normal pain sensation and position sense.  Muscle function was 4/5, bilaterally.  Peripheral pulses were normal in the right lower extremity and decreased in the left lower extremity.  The bilateral great toes were painful with movement.  There was mild edema in both feet.  Ligament strength was weakened due to pain.  Review of the medical records showed severe L5 radiculopathy and evidence of diffuse arteriosclerosis resulting in a blood flow impairment in the lower extremities.  The Veteran reported that he had retired in 1986 due to eligibility by age or duration of work.  His noted impairment to daily activities was that he had difficulty exercising due to the pain in his feet.  The examiner found that the Veteran's reported lack of equilibrium was not related to his cold injury residuals.

On April 2009 TDIU examination, the Veteran reported that he had worked for his previous employer for 16 years prior to retiring in 1986.  He reported that he had numbness in the lower legs and that his hands were weak and occasionally tremulous.  He stated that his cold injuries were much worse in cold weather.  He reported moderate weakness in the extremities.  There were no muscle cramps after use.  There was stiffness in the joints and numbness on use.  Physical examination revealed a stooped gait.  Reflex examination in all extremities was 2+, or normal.  Sensory function examination of the lower extremities was decreased, but varied.  There was normal sensation at the bottom and dorsum of the feet, however, the other findings were not consistent.  Pain sensation and position sense were normal.  Sensory examination of the hands was normal.  Muscle function testing was normal throughout.  Peripheral pulses of the lower extremities was normal.  There was gout of the left great toe.  There was mild edema of the right and left legs.  There was no evidence of muscle atrophy.  There was evidence of tremors in both hands due to Parkinson's disease.  After reviewing the claims file and completing examination of the Veteran, the examiner determined that the Veteran's lack of balance was not attributable to his cold injury residuals.  He had early dementia and Parkinson's disease.  He also had peripheral vascular that might be contributing to his lower leg discomfort.  There was evidence of lumbar radiculopathy which was the most attributable cause of his functional impairment and complaints of numbness in the lower extremities.  There was no medical evidence that his cold injury residuals had worsened since the last VA examination.  There had been no recent treatment for his cold injury residuals.  

In this case, the Board acknowledges the Veteran's contentions that he has continuous foot and hand pain and problems due to his service-connected disabilities; however, the preponderance of the evidence reflects that his service-connected residual cold injuries alone do not render him unemployable. 

Specifically, neither the September 2008 nor the April 2009 VA examiners found the Veteran's residual cold injuries to have a significant impact on his ability to complete his daily activities.  In that regard, the Veteran has contended that he cannot work due to foot pain, hand pain, numbness of the bilateral lower extremities, and loss of balance.  However, on VA examination in 2008 and in 2009, his loss of balance was determined to not be related to his cold injury residuals, and on 2009 VA examination, his numbness of the lower extremities was determined to be mostly attributable to his lumbar spine radiculopathy, for which he is not in receipt of service connection.  Furthermore, physical examination of the lower extremities showed decreased sensory examination to light touch in 2008, with normal sensory examination in 2009, and normal muscle strength testing on both examinations.  It was determined that the residuals of cold injuries to his lower extremities did not impact his ability to attend to activities of daily living, with impact only on his ability to exercise.  Furthermore, the trembling of his hands was determined to be related to his Parkinson's disease, and his peripheral vascular disease with prior stent placement were not felt to be related to his service-connected cold injuries.  In determining whether the Veteran's service-connected disabilities precluded his ability to maintain employment, the April 2009 VA examiner stated instead that his primary disability, that of numbness in the legs, was due instead to a nonservice-connected disability, lumbar radiculopathy.  The Board finds that the VA examiners' offered their opinions following an interview with the Veteran, a review of the record, and a full examination.  Moreover, both VA examiners' provided clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board affords great probative weight to the September 2008 and April 2009 VA examiners' opinions. 

No competent medical opinion indicating that the Veteran is unemployable due solely to his service-connected disabilities is of record.  In this regard, the Veteran has contended on his own behalf that he is rendered unemployable by his service-connected residual cold injuries; however, he is not competent to offer such opinion.  Specifically, he does not possess the requisite medical knowledge to render an opinion regarding the impact his service-connected residual cold injuries have on his employability.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (a claimant is not competent to provide evidence as to more complex medical questions); Jones v. West, 12 Vet. App. 460, 465 (1999) (where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  

The Board further acknowledges that the Veteran has indicated that he has been unemployed for over 25 years and cannot find employment.  However, the Court has held that the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough for assignment of a TDIU.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  See Van Hoose, supra.  Moreover, to the extent that the Veteran's service-connected disabilities may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In this regard, the Veteran is in receipt of an 70 percent combined disability rating for his service-connected residual cold injuries.  The medical evidence and opinions of record do not demonstrate that the Veteran's service-connected cold residuals, including neuropathy of the feet and degenerative joint disease of the feet and hands, make it so that the Veteran is unable to perform sedentary employment or that his disabilities affect his extremities to the extent that he cannot use them, as he contends. 

In view of the foregoing, the Board finds that the preponderance of the evidence does not show that the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment.  The Board concludes that the evidence does not demonstrate that the Veteran's service-connected cold injury residuals alone, when considered in association with his educational attainment and occupational background, renders him unable to secure or follow a substantially gainful occupation.  As such, entitlement to a TDIU must be denied. 


ORDER

A TDIU is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


